The decree of the court below is affirmed on the authority ofCommonwealth v. Katz, 281 Pa. 287, 126 A. 765, where this Court said:
"Our uniform rule is that, on an appeal from a decree which refuses, grants or continues a preliminary injunction, we will look only to see if there were any apparently reasonable grounds for the action of the court below, and we will not further consider the merits of the case or pass upon the reasons for or against such action, unless it is plain that no such grounds existed or that the rules of law relied on are palpably wrong or clearly inapplicable (Paxson's App., 106 Pa. 429,436-7; Sunbury Boro. v. Sunbury  Susquehanna Ry. Co.,241 Pa. 357; see also Holden v. Llewellyn, 262 Pa. 400); here the discretion of the court was rightly exercised and we find no reversible error."
The costs are to be paid by the appellants. *Page 542